          Case 2:19-cv-02745-DDC-TJJ Document 23 Filed 05/26/20 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


CODY PATTERSON,

          Plaintiff,
                                                                Case No. 19-2745-DDC-TJJ
v.

KALMAR SOLUTIONS, LLC,

          Defendant.


                                 MEMORANDUM AND ORDER

          Plaintiff Cody Patterson has filed a Complaint (Doc. 1) alleging interference and

retaliation violating the Family Medical Leave Act (“FMLA”), 29 U.S.C. §§ 2601–2654, and

discrimination and retaliation violating the Americans with Disabilities Act (“ADA”), 42 U.S.C.

§§ 12101–12213. Defendant Kalmar Solutions, LLC seeks dismissal of plaintiff’s ADA

retaliation claim (Doc. 4).1 Plaintiff has responded (Doc. 10) and defendant has filed a Reply

(Doc. 12). For reasons explained below the court denies defendant’s motion.

     I.      Factual Background

          The following facts come from plaintiff’s Complaint and the court views them in the light

most favorable to him. S.E.C. v. Shields, 744 F.3d 633, 640 (10th Cir. 2014) (“We accept as true

all well-pleaded factual allegations in the complaint and view them in the light most favorable to

the [plaintiff].” (citation and internal quotations marks omitted)).



1
         Defendant’s Motion to Dismiss also sought dismissal of plaintiff’s FMLA retaliation claim for
failure to state a claim under Fed. R. Civ. P. 12(b)(6). Doc. 4 at 1; Doc. 5 at 4–5. But, in its Reply,
defendant abandoned the part of its motion asking to dismiss plaintiff’s FMLA retaliation claim because
of an unpublished case—Wehrley v. American Family Mutual Insurance Co., 513 F. App’x 733 (10th Cir.
2013)—plaintiff cited in his Response. Doc. 12 at 3. So, the only claim still at issue is plaintiff’s ADA
retaliation claim.
         Case 2:19-cv-02745-DDC-TJJ Document 23 Filed 05/26/20 Page 2 of 7




         Defendant employed plaintiff from around March 2015 until June 11, 2018, except for “a

few days that he left employment with [defendant] in late April 2018.” Doc. 1 at 2 (Compl. ¶ 7).

Between June 11, 2017, and June 11, 2018, plaintiff worked some 1,250 hours for defendant. Id.

(Compl. ¶ 8). In June 2018, plaintiff met with defendant’s Human Resources department and

requested leave under the FMLA. Id. (Compl. ¶ 10). Plaintiff explained that his father had a

mental health condition, that his father’s condition had deteriorated, and that he needed to take

leave under the FMLA to care for his father. Id. (Compl. ¶ 11). Plaintiff’s father’s condition

periodically and temporarily incapacitated him and rendered him incapable of caring for himself.

Id. at 3 (Compl. ¶ 12). Because of his father’s condition, plaintiff anticipated that he would need

to rely on FMLA leave periodically so that he could care for his father. Id. (Compl. ¶ 14).

Defendant denied his request for leave. Id. (Compl. ¶ 15). After defendant’s decision to deny

him leave under the FMLA, plaintiff missed work time because he needed to care for his father.

Id. (Compl. ¶ 17). Plaintiff reported his absences to defendant by phone call. Id. (Compl. ¶ 18).

Defendant then “counted [p]laintiff’s days of absence against him” and terminated his

employment. Id. at 3 (Compl. ¶ 19).

   II.      Legal Standard

         Under Rule 12(b)(6), a defendant may move to dismiss for failure to state a claim upon

which relief can be granted. Fed. R. Civ. P. 12(b)(6). To survive such a motion to dismiss, “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A complaint need not include “‘detailed factual

allegations,’” but it must offer more than “‘labels and conclusions’ or ‘a formulaic recitation of

the elements of a cause of action’” which, as the Supreme Court explained, “‘will not do.’” Id.



                                                  2
       Case 2:19-cv-02745-DDC-TJJ Document 23 Filed 05/26/20 Page 3 of 7




(quoting Twombly, 550 U.S. at 555). Essentially, “the complaint must give the court reason to

believe that this plaintiff has a reasonable likelihood of mustering factual support for these

claims.” Ridge at Red Hawk, LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007). This

plausibility standard reflects the requirement in Fed. R. Civ. P. 8 that pleadings must provide

defendants with fair notice of the nature of the claims as well as the grounds for each claim. See

Khalik v. United Air Lines, 671 F.3d 1188, 1191–92 (10th Cir. 2012); see also Fed R. Civ. P.

8(a)(2) (“A pleading that states a claim for relief must contain . . . a short and plain statement of

the claim showing that the pleader is entitled to relief . . . .”).

        When considering a Rule 12(b)(6) motion, a district court must accept as true all factual

allegations in the complaint, but it need not extend this presumption to any legal conclusions it

asserts. Iqbal, 556 U.S. at 678. Viewing the complaint in this fashion, a court must decide

whether plaintiff’s allegations give rise to more than speculative possibilities. See id. (“The

plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.”). If the allegations in the complaint allow a

district court “to draw the reasonable inference that the defendant is liable for the misconduct

alleged,” the claim has facial plausibility and the court should not dismiss it under Rule 12(b)(6).

Davenport v. Wal-Mart Stores, Inc., No. 14-CV-2124-JAR-JPO, 2014 WL 3361729, at *2 (D.

Kan. July 9, 2014). But, if the allegations in the complaint at issue are “so general that they

encompass a wide swath of conduct, much of it innocent, then the plaintiffs ‘have not nudged

their claims across the line from conceivable to plausible.’” Robbins v. Oklahoma, 519 F.3d

1242, 1247 (10th Cir. 2008) (quoting Twombly, 550 U.S. at 570).




                                                     3
       Case 2:19-cv-02745-DDC-TJJ Document 23 Filed 05/26/20 Page 4 of 7




    III.      Analysis

           Defendant asserts that the court should dismiss the Complaint’s ADA retaliation claim

because plaintiff has failed to exhaust his administrative remedies. Doc. 5 at 6–8. “Exhaustion of

administrative remedies is a prerequisite to bringing suit under the ADA.” EEOC v. Wal-Mart

Stores, Inc., 202 F.3d 281 (Table), 1999 WL 1244485, at *3 (10th Cir. Dec. 21, 1999); see also

Lincoln v. BNSF Ry. Co., 900 F.3d 1166, 1181 (10th Cir. 2018) (explaining that plaintiff may not

normally bring a Title VII action based on claims that were not part of a timely-filed EEOC

charge). “To exhaust administrative remedies, a plaintiff generally must present her claim to the

EEOC or authorized state agency (in Kansas, the KHRC) and receive a right to sue letter based

on that charge.” Rader v. U.S.D. 259 Wichita Pub. Schs., 844 F. Supp. 2d 1206, 1210 (D. Kan.

2011). The purpose of the exhaustion requirement is “‘(1) to give notice of the alleged violation

to the charged party; and (2) to give the EEOC an opportunity to conciliate the claim.’” Jones v.

United Parcel Serv., Inc., 502 F.3d 1176, 1185 (10th Cir. 2007) (quoting Ingels v. Thiokol Corp.,

42 F.3d 616, 625 (10th Cir. 1994), abrogated on other grounds by Martinez v. Potter, 347 F.3d

1208, 1210 (10th Cir. 2003)). The administrative charge, at the least, should identify the type of

discrimination complained of, the parties involved, and an approximate time period. Gunnell v.

Utah Valley State Coll., 152 F.3d 1253, 1260 (10th Cir. 1998).

           Two sections of plaintiff’s EEOC Charge affect analysis of exhaustion issue this case

presents: (1) the “Cause of Discrimination Based On” section, and (2) the “Particulars Are”

section. First, the “Cause of Discrimination” section provided plaintiff nine boxes—race, color,

sex, religion, age, retaliation, national origin, disability, and “other”—for plaintiff to select as the

basis or bases for his Charge. Doc. 5-1 at 2. Plaintiff marked just one of the choices—the

“disability” box. Id. He did not mark the retaliation box. Id. Second, the “Particulars Are”



                                                   4
        Case 2:19-cv-02745-DDC-TJJ Document 23 Filed 05/26/20 Page 5 of 7




section required plaintiff to describe, in narrative form, the circumstances of the violation he

alleged. Id. Plaintiff’s narrative provides:

        I, [plaintiff], hereby charge [defendant], with associational disability discrimination
        based on its action in terminating my employment shortly after I disclosed the
        severe nature of my father’s mental health condition in connection with a request
        for intermittent leave under the Family and Medical Leave Act. I was employed by
        [defendant] from March 2015 through June 11, 2018 (save for a few days that I left
        my employment for [defendant] and worked for a different company in late April
        2018). Though I otherwise qualified for leave under the FMLA to provide
        intermittent assistance to my father, [defendant] denied my leave request, counted
        my days of absence against me, and terminated my employment in violation of the
        ADA.

Id. According to defendant, plaintiff has failed to exhaust his administrative remedies for his

ADA retaliation claim because (1) he failed to mark the “retaliation” box on the EEOC Charge,

and (2) his narrative in the “Particulars Are” section “is devoid of any details” about allegedly

retaliatory conduct. Doc. 5 at 6–7. Defendant asserts that plaintiff’s narrative “sets forth

associational disability discrimination as the basis of his claim,” and “[n]o reasonable reader

could conclude that [p]laintiff engaged in protected activity or that he asserts a claim for ADA

retaliation.”2 Id. at 7. Plaintiff disagrees. Though he failed to mark the “retaliation” box on his

EEOC Charge, plaintiff claims, his narrative sufficiently sets forth the basis for his retaliation

claim. Doc. 10 at 1–2. The court agrees with plaintiff.




2
         Defendant’s motion only argues that plaintiff didn’t exhaust an ADA retaliation claim because he
didn’t allege such a claim in his Charge. So, that’s the only question this Order addresses. In a footnote
in a Reply, defendant asserts that plaintiff’s ADA retaliation claim fails as a matter of law to the extent his
retaliation claim relies on plaintiff’s request (and defendant’s alleged denial) for a “reasonable
accommodation” in the form of time off work to care for his allegedly disabled father because an
employer has no obligation to provide such leave as a reasonable accommodation under the ADA. See
Doc. 12 at 2 n.1 (citing Den Hartog v. Wasatch Acad., 129 F.3d 1076, 1084 (10th Cir 1997)). The court
generally doesn’t address arguments raised for the first time in a Reply. Choate v. City of Gardner, Kan.,
No. 16-2118-JWL, 2020 WL 774097, at *4 (D. Kan. Feb. 18, 2020). Thus, the court doesn’t consider the
argument defendant makes in the Reply’s footnote because defendant’s opening brief only made the
failure to exhaust argument.


                                                      5
       Case 2:19-cv-02745-DDC-TJJ Document 23 Filed 05/26/20 Page 6 of 7




       “The failure to mark a particular box creates a presumption that the charging party is not

asserting claims represented by that box.” Jones, 502 F.3d at 1186 (citing Gunnell, 152 F.3d at

1260). “The presumption may be rebutted, however, if the text of the charge clearly sets forth

the basis of the claim.” Id. And the court “liberally construe[s] charges filed with the EEOC”

when deciding whether a plaintiff had exhausted his administrative remedies. Id. (citing

MacKenzie v. City and Cty. of Denver, 414 F.3d 1266, 1274 (10th Cir. 2005), abrogated on other

grounds by Lincoln, 900 F.3d at 1185).

       Here, plaintiff didn’t mark the “retaliation” box on his EEOC Charge. So, a presumption

arises that his Charge doesn’t assert a retaliation claim. Id. But the court also considers the

substance of plaintiff’s Charge—not solely the label he attaches to it—when deciding whether he

alleged a retaliation claim in his EEOC Charge. Id. (emphasizing that the court’s exhaustion

inquiry “is limited to the scope of the administrative investigation that can reasonably be

expected to follow from the discriminatory acts alleged in the administrative charge”); see also

Deravin v. Kerik, 335 F.3d 195, 201 (2d Cir. 2003) (noting that when deciding whether plaintiff

has exhausted administrative remedies, the court focuses on the factual allegations describing the

discriminatory conduct); Ellis v. Georgetown Univ. Hosp., 631 F. Supp. 2d 71, 76 (D.D.C. 2009)

(explaining that the “[c]ourt’s task is not to search for magic words—it must parse the substance

of the allegations to determine whether they fairly embrace a retaliation claim.” (internal

quotation marks and citation omitted)); Rieger v. Orlor, Inc., 427 F. Supp. 2d 105, 115 (D. Conn.

2006) (concluding that plaintiff had exhausted her administrative remedies by alleging the

conduct underlying her retaliation claim—i.e., that she was transferred to a lower-paying

position and then terminated after seeking an accommodation for her disability even though she

failed to label her charge as one claiming discrimination).



                                                 6
       Case 2:19-cv-02745-DDC-TJJ Document 23 Filed 05/26/20 Page 7 of 7




       The narrative in plaintiff’s EEOC Charge sufficiently charges retaliation under the ADA.

He alleged that defendant terminated his employment “shortly after” he disclosed his father’s

mental health condition and requested leave so that he could care for his father. Doc. 5-1 at 2.

Although plaintiff failed to mark the retaliation box, his narrative sufficiently captures the facts

underlying a retaliation claim. See Jones, 502 F.3d at 1186 (holding that the EEOC Charge

“must contain facts concerning the discriminatory and retaliatory actions underlying each

claim . . . .”); see also Williams v. United/Cont’l, No. 17-cv-01191-LTB-MJW, 2018 WL

3126113, at *5 (D. Colo. June 26, 2018) (concluding plaintiff had exhausted his administrative

remedies despite his failure to “attach a legal label to his underlying factual allegations” in his

narrative). In sum, though plaintiff failed to mark the “retaliation” box on his EEOC Charge, his

ADA retaliation claim fell within “the scope of the administrative investigation that can

reasonably be expected to follow from the discriminatory acts alleged in the administrative

charge.” Jones, 502 F.3d at 1186. The court thus denies defendant’s Motion to Dismiss (Doc.

4).

       IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s Motion to

Dismiss (Doc. 4) is denied.

       IT IS SO ORDERED.

       Dated this 26th day of May, 2020, at Kansas City, Kansas.

                                                       s/ Daniel D. Crabtree
                                                       Daniel D. Crabtree
                                                       United States District Judge




                                                  7
